                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 DAYMON J. FRAZIER,

        Plaintiff,                                                  ORDER
 v.
                                                           Case No. 17-cv-572-wmc
 DANE COUNTY JAIL,

        Defendant.


       Pro se plaintiff Daymon Frazier is proceeding on an Eighth Amendment claim

against defendant related to alleged contaminants in the water at the Dane County Jail.

On August 28, 2018, defendant filed a motion to dismiss for lack of prosecution, or to

extend the dispositive motion deadline and compel compliance with its discovery requests.

(Dkt. #21.) In the motion, defendant explained that plaintiff was refusing to endorse

medical authorization forms or respond to discovery requests, both of which seek

information directly relevant to plaintiff’s claim in this lawsuit. The court set September

12, 2018, as plaintiff’s deadline to oppose the motion to dismiss. On September 10, 2018,

plaintiff filed a motion for an extension of time to respond to defendant’s motion, so the

court extended plaintiff’s opposition deadline to September 27, 2018. However, that

deadline has passed and plaintiff has failed to oppose the motion, nor has he sought

another extension or otherwise provided the court with an indication that he plans to

oppose the motion. Plaintiff’s failure to respond to defendant’s motion suggests that he

may have lost interest in pursuing this case and no longer intends to prosecute it.

       Plaintiff will receive one more opportunity to submit a substantive response to

defendant’s motion. If he fails to do so by the new deadline, the court will dismiss this
case with prejudice under Rule 41 of the Federal Rules of Civil Procedure for his failure to

prosecute.




                                         ORDER

       IT IS ORDERED that plaintiff Daymon Frazier may have until October 26, 2018,

to file a response to defendant’s motion to dismiss and motion to compel. If plaintiff

does not respond by that date, the court will dismiss this case with prejudice under

Federal Rule of Civil Procedure 41(b) for plaintiff’s failure to prosecute it.

       Entered this 12th day of October, 2018.

                                          BY THE COURT:

                                          /s/
                                          ________________________________________
                                          WILLIAM M. CONLEY
                                          District Judge
